Per Curiam. The errors assigned question the jurisdiction of the appellees, commissioners of highways, over a proceeding to open and lay out a new road, and the validity of an order of the commissioners establishing such road. A freehold is therefore involved, and we are without jurisdiction to determine the contention. Town of Brushy Mound v. McClintock, Appellate Court Illinois, 3d District, and same case on appeal in the Supreme Court, opinions not yet reported; Sanford v. Kain, 127 Ill. 591; Chapin v. Commissioners, etc., 126 Ill. 267. The appeal must be and is dismissed, leave being given the parties to withdraw the record, abstract and briefs. Appeal dismissed.